Citation Nr: 0944381	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  09-19 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for respiratory 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1948 to December 
1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  Jurisdiction over the claims folder 
subsequently was transferred to the RO in Pittsburgh, 
Pennsylvania.

In September 2009, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that proceeding is of record.  At the hearing, 
the Board granted a motion to advance this case on the docket 
due to the Veteran's advanced age.  See 38 C.F.R. § 20.900(c) 
(2009).

The issues of entitlement to service connection for bilateral 
hearing loss disability and tinnitus are decided herein, and 
the issue of entitlement to service connection for a 
respiratory disability is addressed in the remand that 
follows the order section of this decision.


FINDINGS OF FACT

1.  The Veteran has bilateral hearing loss disability that is 
etiologically related to in-service noise exposure.

2.  The Veteran has tinnitus that is etiologically related to 
in-service noise exposure.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.385 (2009).

2.  Tinnitus was incurred in active duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claims.  In addition, the evidence of record 
is sufficient to establish his entitlement to service 
connection for bilateral hearing loss disability and 
tinnitus.  Therefore, no further development is required 
under 38 U.S.C.A. §§ 5103, 5103A (West 2002) or 38 C.F.R. § 
3.159 (2009).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection also may be granted for any disease 
initially diagnosed after service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that service connection is warranted for 
bilateral hearing loss disability and tinnitus because they 
are related to service.  Specifically, he testified that 
these disabilities have existed since service, when he logged 
thousands of hours on an aircraft without using hearing 
protection and when he participated in explosive 
decompression training that caused his ears to bleed.

VA treatment records dated in November 2003 and March 2007 
confirm that the Veteran currently has bilateral hearing loss 
disability, as defined by VA regulation, and tinnitus.  
Therefore, the material question in this case is whether 
these disabilities are related to the Veteran's active 
service.  

Service treatment records reflect no complaint or treatment 
related to hearing loss or tinnitus.  A May 1953 report of 
medical examination reflects that audiometric testing 
revealed a loss of 10 decibels at 2000 Hertz in the right ear 
and 25 decibels at 4000 Hertz in the left ear.  A report of 
medical examination prepared in November 1954, shortly before 
the Veteran's release from active duty, shows that his 
hearing was normal on whisper voice testing and spoken voice 
testing, but it does not contain audiometric testing results.

Service personnel records confirm that the Veteran logged at 
least 2,000 flight hours between September 1950 and February 
1954.  These records also confirm that he completed a 
refresher course in explosive decompression in October 1951.

At the September 2009 hearing, the Veteran testified that he 
noticed ringing in his ears shortly after he participated in 
the explosive decompression training.  He also testified that 
his hearing worsened noticeably after that incident.  The 
Veteran's spouse testified that she noticed his diminished 
acuity during service because he began to play the radio at a 
high volume.  The Board notes that the Veteran and his spouse 
are competent to report their personal observations.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  Moreover, the Board finds no 
reason to question the credibility of their testimony.  As 
noted, service personnel records confirm that the Veteran 
spent thousands of hours in the air, and there is no evidence 
that contradicts his assertion that he wore no hearing 
protection when performing his duties.  In addition, service 
personnel records show that he participated in explosive 
decompression training on at least once occasion.

In light of the credible testimony and other evidence 
establishing that the Veteran was exposed to excessive noise 
in service, began experiencing hearing loss and tinnitus in 
service, and has continued to experience those disabilities 
since his release from active duty, the Board finds that the 
preponderance of the evidence of record weighs in favor of 
the claims.  Accordingly, service connection for bilateral 
hearing loss disability and tinnitus is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is granted.

Entitlement to service connection for tinnitus is granted.


	(CONTINUED ON NEXT PAGE)

REMAND

The Veteran also contends that service connection is 
warranted for chronic obstructive pulmonary disease (COPD).  
He testified in September 2009 that he was diagnosed with 
COPD in the 1970s but that he began having breathing problems 
during service.  He stated that he believed these problems 
were related to his exposure to chemicals used to 
decontaminate certain aircraft he crewed.  He reported that 
the chemicals were sprayed by workers who wore masks but that 
he and other crew members wore no protective gear. 

Service treatment records reflect that the Veteran was 
hospitalized for five days in March 1951 and was diagnosed 
with a common cold complicated by laryngitis.  They reflect 
no other complaint or treatment related to any respiratory 
condition.

The post-service medical evidence includes VA treatment 
records dated in January 2007 that reflect a diagnostic 
assessment of chronic dyspnea.  These records note that an X-
ray study revealed a small nodule in the Veteran's left lung, 
possible calcified parenchymal residuals in his right lung, 
and possible left basal atelectasis.

The Board notes that research indicates a substance called 
super-tropical bleach (STB) frequently was used as a 
decontaminant in the 1950s.  According to the material safety 
data sheets completed by manufacturers of STB, the substance 
primarily consists of chlorinated lime with smaller amounts 
of calcium hydroxide or calcium oxide and water.  The 
material safety data sheets indicate that potential health 
hazards of STB include effects on the respiratory tract.  The 
sheets instruct handlers of STB to avoid breathing its dust 
or vapors and to wear respirators or self-contained breathing 
apparatuses when using STB in a location without adequate 
ventilation.

In light of the foregoing, the Board finds that a medical 
opinion should be obtained that specifically addresses 
whether the Veteran's current respiratory disorder is related 
to service, to include his in-service hospitalization for a 
respiratory disorder or his in-service exposure to 
decontaminants.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The Veteran should be afforded an 
examination by a physician with 
appropriate expertise the determine the 
nature and etiology of any currently 
present respiratory disorder.  The 
claims folder must be made available to 
and reviewed by the examiner. Any 
indicated studies should be performed.

Based on the examination results and 
the review of the claims folder, the 
examiner should provide an opinion as 
to whether there is a 50 percent or 
better probability that any currently 
present respiratory disorder is 
etiologically related to the Veteran's 
active service, to include the 
respiratory illness which led to his 
hospitalization in March 1951 and his 
exposure to the chemical decontaminant 
STB.  The examiner should presume that 
the Veteran's statements regarding his 
history of exposure to the 
decontaminant are credible.  The 
rationale for each opinion expressed 
must be provided.

2.  The RO or the AMC should undertake 
any other development it determines to 
be warranted.

3.  Then, the RO or the AMC should 
readjudicate the Veteran's claim for 
service connection for respiratory 
disability based on a de novo review of 
the record.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the case is returned to 
the Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's 
docket.  Moreover, this case must be afforded expeditious 
treatment by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


